United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 04-40456
                          Conference Calendar



MARCOS ORTIZ,

                                      Plaintiff-Appellant,

versus

DONNA BROWN; MARIA L. MERCADO,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. 3:02-CV-361
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Marcos Ortiz (Ortiz), Texas prisoner # 1049113, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     Ortiz was convicted of aggravated robbery and

aggravated assault.     He filed his 42 U.S.C. § 1983 complaint

against his court-appointed attorney and investigator in that

criminal proceeding.     Ortiz argues that his attorney and

investigator conspired to deny him due process and deprive him of

equal protection by failing to investigate his case.       He contends


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40456
                                  -2-

that an investigation of the case would have shown that the

charges against him were fabricated.

     Ortiz’s allegations are ones alleging “harm caused by

actions whose unlawfulness would render a conviction or sentence

invalid.”     See Heck v. Humphrey, 512 U.S. 477, 486 (1994).   Under

Heck, Ortiz’s allegations are not actionable because he has not

shown that his conviction has been reversed on direct appeal,

expunged by the executive, invalidated by other state means, or

called into question by the issuance of a federal habeas writ.

Id. at 487.

     Accordingly, Ortiz’s appeal is dismissed as frivolous.      See

5TH CIR. R. 42.2.    The dismissal of his complaint and appeal in

this matter each count as a “strike” under 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Ortiz has accumulated at least two other “strikes.”     See Ortiz v.

Fernald, No. 04-20186, 2004 WL 1372935 (5th Cir. June 18, 2004)

(unpublished).    Thus, Ortiz is BARRED from proceeding in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTIONS

IMPOSED.